DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-3, 5-17 and 19-22.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
 
Applicants' arguments, filed 10/26/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-3,  5-11, 14-17, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka et al. (WO 2018/092889, May 24, 2018) in view of Picciano (US 6,165,494, Dec. 26, 2000).
Hatanaka et al. disclose a one-piece type tooth surface treatment material containing a complex ion of a silver ion and an iodide ion; and water (¶ [0008]). The silver ion is derived from a silver salt. Suitable silver salts include silver iodide (¶ [0010]). The iodide ion is derived from an iodide salt. The iodide salt is not particularly limited, but include sodium iodide (¶ [0033]). The concentration of the silver ion present in a dissolved state in a solution is preferably 10 to 125,000 ppm (0.001 to 12.5%). When the concentration exceeds 125,000 ppm (12.5%), the antimicrobial effect does not change even when the concentration is higher (¶ [0028]). From the viewpoint of solubility of the silver salt, the molar ratio of the iodide salt to silver salt is preferably 1.0 or more (¶ [0038]). Example 1 discloses a tooth surface treatment material comprising 36.5% water (¶ [0047]). From the viewpoint of acid resistance, the one-piece type tooth 
Hatanaka et al. differ from the instant claims insofar as not disclosing wherein the composition comprises ammonium iodide.
However, Picciano discloses a mouthwash solution comprising an iodine salt. Suitable iodine salt include ammonium iodide (col. 5, lines 56-59). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Hatanaka et al. disclose wherein the composition comprises an iodide salt. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated ammonium iodide into the composition of Hatanaka et al. since it is a known and effective iodide salt suitable for oral compositions as taught by Picciano. 
prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. Since 12.5% is close to 13%, one of ordinary skill in the art would have expected them to have the same properties. Furthermore, Hatanaka et al. disclose wherein the antimicrobial effect does not change even when the silver concentration is higher. Thus, it would have been obvious to one of ordinary skill in the art to increase the concentration of silver cations since it does not negatively affect the antimicrobial effect. 
In regards to instant claims 1 and 5 reciting wherein the molar ratio of silver to iodide is less than 0.42:1 and at least 0.09:1, respectively, Hatanaka et al. disclose wherein from the viewpoint of solubility of the silver salt, the molar ratio of the iodide salt to silver salt is preferably 1.0 or more. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A. Furthermore, it would have been obvious to one of ordinary skill in the art to have optimized the ratio depending on the solubility of the silver salt desired. 
In regards to instant claim 3 reciting ammonium iodide and sodium iodide, generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  Moreover, where it would have been obvious to have combined individually known ingredients, evidence must be provided establishing that appellant’s combination of agents is in some way prima facie case. See In re Dial, 140 USPQ 244 (C.C.P.A. 1964). In the instant case, since ammonium iodide and sodium iodide are both known to be useful iodide salts, it would have been obvious to one of ordinary skill in the art to have combined them both as the iodide salt. 
In regards to instant claim 15 reciting a method of providing fluoride to a patient’s tooth surface, the one-piece type tooth surface treatment material of Hatanaka et al. comprises a fluoride salt and thus would provide fluoride to a patient’s tooth surface when applied. 
In regards to instant claims 21 reciting wherein the composition remains a solution upon storage at 25ºC to 45ºC for at least 6 mo., Hatanaka discloses wherein the solution does not re-precipitate. Therefore, it would have been obvious to one of ordinary skill in the art that the composition of Hatanka et al. remains a solution upon storage at 25ºC to 45ºC for at least 6 mo. 

2.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka et al. (WO 2018/092889, May 24, 2018) in view of Picciano (US 6,165,494, Dec. 26, 2000) and further in view of Robinson et al. (US 2006/0134020, Jun. 22, 2006).
	The teachings of Hatanaka et al. and Picciano are discussed above. Hatanaka et al. and Picciano do not disclose wherein the composition comprises calcium cations.
	However, Robinson et al. disclose an oral care composition comprising a water-soluble calcium salt, a fluoride-providing agent, and a chelating agent (abstract). The 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated a water-soluble calcium salt into the composition of Hatanaka et al. motivated by the desire to provide the composition with an additional remineralizing effect since the addition of water-soluble calcium salt helps remineralize demineralized tooth enamel as taught by Robinson et al. 
In regards to instant claim 12 reciting calcium cations, the addition of a water-soluble calcium salt would provide the composition with calcium cations.

3.	Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka et al. (WO 2018/092889, May 24, 2018) in view of Picciano (US 6,165,494, Dec. 26, 2000) and further in view of Zimmer et al. (US 2005/0142077, Jun. 30, 2005).
	The teachings of Hatanaka et al. and Picciano are discussed above. Hatanaka et al. and Picciano do not disclose wherein the composition comprises a surfactant and a dental restorative. 
	However, Zimmer et al. disclose using glass ceramic in oral hygiene and/or dental care (abstract). The glass ceramic has antimicrobial, anti-inflammatory, remineralizing, tartar-reducing, and desensitizing properties (¶ [0010]). Surfactants are suitable for cleaning the teeth and the gums and contributes to bringing the components of the composition which act against tartar and desensitize into contact with the tooth surfaces and penetrating into dentin and pulp, if it is exposed (¶ [0062]).
prima facie obvious to one of ordinary skill in the art to have incorporated a surfactant into the composition of Hatanaka et al. since surfactants are advantageous in cleaning the teeth and contributing to bringing components in a composition into contact with the tooth surfaces as taught by Zimmer et al. 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated the glass ceramic (i.e. dental restorative) of Zimmer et al. into the composition of Hatanaka et al. motivated by the desire to provide the composition with antimicrobial, anti-inflammatory, remineralizing, tartar-reducing, and desensitizing properties as taught by Zimmer et al. 

4.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka et al. (WO 2018/092889, May 24, 2018) in view of Picciano (US 6,165,494, Dec. 26, 2000) and further in view of Jones et al. (WO 2017/149326, Sep. 8, 2017).
	The teachings of Hatanaka et al. and Picciano are discussed above. Hatanaka et al. and Picciano do not disclose a kit comprising the composition and an applicator.
	However, Jones et al. disclose a kit comprising a composition for coating teeth (claim 19). The kit further comprises an applicator for applying the composition to the teeth (claim 20).
	It would have been prima facie obvious to one of ordinary skill in the art to have a kit comprising the composition of Hatanaka et al. since this is a known and effective method of delivering a composition for coating teeth as taught by Jones et al. 
prima facie obvious to one of ordinary skill in the art to have the kit comprise an applicator motivated by the desire to include an apparatus for applying the composition to the teeth as taught by Hatanaka et al. 


Response to Arguments
	Applicant argues that although Example 17 in Hatanaka disclosure exhibits greater than 12.5 wt% dissolved silver ions (i.e., 129,500 ppm), the presence of precipitate suggests that the solution is not capable of dissolving more silver ions no matter how much additional silver may be added. It is not obvious from the Hatanaka disclosure how one of ordinary skill in the art would modify the formulation in order to achieve greater amounts of dissolved silver ions.
	The Examiner does not find Applicant’s argument to be persuasive. Example 17 of Hatanaka not being capable of dissolving more silver ions does not mean that there cannot be a composition with higher amounts of dissolved silver ions. Paragraph [0025] of Hatanaka discloses wherein in an aqueous solution containing an iodide salt, silver iodide can dissolve. Example 17 used a specific amount of water and a specific amount of iodide salt. The composition of Hatanaka is not limited to the amount of water and iodide salt disclosed in Example 17 since Hatanka discloses other examples comprising different amounts of water and iodide salt. Therefore, one of ordinary skill in the art would not think that the amount of dissolved silver ions in Example 17 is the max amount of dissolved silver ions possible since the amount of dissolved silver ions 
	
	Applicant argues that Example 17 is not shelf stable. Hatanaka does not teach or suggest formulating a stable composition with 13-17 wt. % dissolved silver ions.
	The Examiner does not find Applicant’s argument to be persuasive. The instant claims as recited do not limit the composition to be stable or to not have any precipitates. Therefore, it is not necessary for the prior art to disclose a stable composition. 
	
Conclusion
Claims 1-3, 5-17 and 19-22 are rejected.
No claims are allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TRACY LIU/Primary Examiner, Art Unit 1612